De Haven, J., concurring.
I concur in the judgment. Under section 1446 of the Penal Code, the court, after determining that its judgment of fine should be satisfied by imprisonment, ought to have directed that the petitioner “be imprisoned until the fine be satisfied, in the proportion of one day’s imprisonment for every dollar of the fine.” This is the language of the statute; and as it is definite and clear, there is no reason for placing upon it any other construction. The judgment under which the petitioner is imprisoned is not in this form, and is for this reason erroneous. But there is a wide difference between a judgment in which there is error which would be corrected on appeal, and one that is void in the extreme sense; and it is only in this latter class that the court is authorized to discharge upon habeas corpus a defendant imprisoned thereunder. In my opinion, the judgment here assailed is not absolutely void. The court had jurisdiction of the subject-matter of the action, and of the person of petitioner. Its judgment that he pay the fine imposed was authorized bylaw; and it also had the right to direct imprisonment for the satisfaction of the fine, and its judgment in this respect is not wholly unauthorized: it is within, and not in excess of, the authority given it by the statute; and *630while, as we have seen, the court committed an error, such error was in favor of the petitioner, and its judgment was not wholly void. The distinction between such a judgment and one entirely without warrant of law, and therefore void, is obvious.
Harrison, J. — I concur in the above opinion.